MEMORANDUM **
Anxhela Manos and her children petition for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s (IJ) denial of asylum.
1. The IJ’s determination that Petitioners were not subject to past persecution is supported by substantial evidence in the record. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir.2005) (noting that anonymous and vague threats do not rise to the level of persecution); see also Ramos-Vasquez v. INS, 57 F.3d 857, 861 (9th Cir.1995) (explaining that isolated incidents of violence against family members do not establish past persecution where there is no “pattern of persecution closely tied to the petitioner”) (citation omitted).
2. The IJ’s conclusion that Petitioners faded to demonstrate a reasonable fear of future persecution is also supported by substantial evidence. See Belayneh v. INS, 213 F.3d 488, 491 (9th Cir.2000) (concluding that presumption of nationwide threat of persecution was rebutted when petitioner made three return trips to country of origin, there had been two favorable changes in government, and fifteen years had passed between the past persecution and the asylum request).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.